Citation Nr: 0208755	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to 
August 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA) which determined that 
the veteran has not submitted new and material evidence to 
reopen the claim for service connection for PTSD.  The 
veteran was also notified that his claim for TDIU could not 
be considered because he had no service-connected 
disabilities upon which TDIU could be established.  The 
veteran appealed these determinations and the current appeal 
ensued.  

In a decision dated April 3, 2001, the Board denied the 
appeal attempting to reopen the claim for service connection 
for PTSD and denied TDIU.  The veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In August 2001, the parties filed a 
Joint Motion for Remand and to Stay Proceedings, requesting 
that the Court vacate and remand the Board's April 3, 2001 
decision for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In an Order dated August 3, 2001, the 
Court vacated and remanded the above matter pursuant to 
38 U.S.C. § 7252(a).

In November 2001, the Board sent the veteran a letter 
indicating, in pertinent part, that the records showed that 
the veteran had appointed an attorney as his representative, 
and that the attorney's authority to represent VA claimants 
had been revoked, effective October 10, 2001.  The veteran 
was informed that this attorney was no longer able to 
represent him and that he could:  (1) represent himself; 
(2) appoint an accredited veteran's service organization to 
represent him; or (3) appoint a different private attorney or 
an "agent" to represent him.  He was given 30 days within 
which to inform VA of his intentions.  After 30 days of the 
date of the letter, if there was no response, VA would assume 
that the veteran wanted to represent himself.  In 
January 2002, the veteran notified the Board that he had 
chosen Disabled American Veterans (DAV), as his 
representative in this case. 


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
November 1996.  That decision was not appealed.  

2.  Evidence received since November 1996 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The appellant is not service connected for any disorders.  


CONCLUSIONS OF LAW

1.  The RO's November 1996 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991);
38 C.F.R. § 3.156(a) (2001).

3.  The criteria for a total disability rating due to 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991);
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD-New and Material Evidence

Service connection for PTSD was denied by a November 1996 
rating decision.  In that decision, the RO determined that 
the evidence of record did not establish that a stressful 
experience occurred in service.  The veteran was notified of 
that decision in November 1996.  A timely appeal was not 
filed and that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). To reopen 
the claim, new and material evidence must be submitted. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
The Board notes that the amendment of 38 C.F.R. § 3.156(a) 
published at 66 Fed. Reg. 45620 (2001) applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As this claim to reopen a finally decided claim 
for service connection for PTSD was received before that 
date, the amendment does not apply to this case.

The evidence before the RO in November 1996 included the 
appellant's service medical records, service personnel 
records, post-service medical records, a letter from the U.S. 
Army and Joint Services Environmental Support Group (ESG), as 
well as the appellant's assertions as to stressors sustained 
in service and that his PTSD is due to such stressors.

Service medical records show that in December 1965, the 
veteran was seen for symptoms of trouble breathing, pain in 
the chest and shoulders, and loss of sleep, and was diagnosed 
with anxiety.  He was seen for the same symptoms in January 
1966 and he was diagnosed with myalgia.  Medical examinations 
in 1965, 1967, 1969, 1970, and 1973, indicated no complaints 
(e.g., nervous trouble of any sort) or findings of a 
psychiatric disorder.  A psychiatry service clinical record 
cover sheet, dated in February 1972, indicates that he 
underwent observation for psychiatric disease, and that none 
was found.  

The veteran's service personnel records indicate that he was 
in Korea from November 1965 to October 1966, in Germany from 
November 1966 to February 1968, and in Vietnam from April 
1968 to May 1969 and from January 1971 to January 1972.   
During his first tour to Vietnam, he was assigned to the 1st 
Admin. Co., 1st Infantry Division.  During his second tour in 
Vietnam, he was assigned to the 3rd Field Hospital.  During 
his tours in Vietnam, his military occupational specialty was 
first cook.  He participated in numerous campaigns while in 
Vietnam and received the following awards:  National Defense 
Service Medal, Vietnam Service Medal (2 awards), Bronze Star 
Medal (awarded while he was at the 1st Infantry Division in 
Vietnam), Vietnam Campaign Medal with DVC 60, Good Conduct 
Medal (2 awards), and the Marksman Rifle Badge (M-16).  

Post service medical records before the RO in 1996 indicate 
that the veteran received outpatient mental health treatment 
in February and March 1978 for psychiatric symptoms.  
Outpatient treatment records in 1989 also indicate that he 
received psychiatric treatment; his diagnoses included PTSD 
and dysthymic disorder.  

In a statement dated in July 1989, the veteran reported 
numerous stressors which he allegedly sustained in service.  
He reported that in November 1968, while assigned as a cook 
to the 1st Infantry, Division "Big Red One"  1st 
Administrative Company, Di An, Vietnam, there was an incident 
when his bed was hit by mortar just 10 minutes after he had 
gotten up; he was the only one in the barracks at that time.  
Also during this assignment, his duties included traveling 
between the kitchen in Phu Loi to the field, where he was 
involved in several fire fights, and saw many people being 
killed and blown up.  During a break one time in Loi Khe, he 
was sitting around and talking and a group next to him was 
blown up by a grenade.  These people were less than 100 yards 
from him.  During the Tet Offensive, he saw much death and 
mutilated bodies.  He also saw two friends killed:  W.T. and 
T.B.  During his second tour to Vietnam, he was assigned to 
the "33 Field Hospital" in Saigon as a dietitian and he 
observed many wounded and mutilated bodies while making 
rounds on the wards.  He was also involved in many incidents 
of sniper fire when living there.  He saw a bar bombed right 
after he left the bar, killing many people.  He also reported 
that while in Vietnam, he "talked a soldier (J.H.) down" 
after the soldier barricaded himself in the barracks with an 
automatic rifle.  The veteran talked to the soldier for 2 
hours and then got close enough to him to rush him and take 
the gun away.  He indicated that he believed that his Bronze 
Star Medal was for this incident. 

A letter from the U. S. Army and Joint Services Environmental 
Support Group (ESG), dated in October 1989, indicates that 
ESG was unable to document that Di An was attacked by mortars 
in November 1968.  However, all U.S. installations in Vietnam 
were within enemy rocket range and most were within mortar 
range.  It was uncommon for a veteran to have served in 
Vietnam without having been rocketed or mortared during the 
time he served there.  Most major U.S. installations in 
Vietnam were many square miles in size.  A PTSD claim 
involving mortars and rockets must be put in the context of 
the personal involvement by the veteran.  Anecdotal 
incidents, such as the bar and bunkers being blown up or the 
veteran's disarming of J.H., although they may be true, are 
not researchable.  Such stressors are seldom found in the 
combat records.  The reasons and circumstances surrounding 
awards may be given in a veteran's official military 
personnel file.  The names of individuals named by the 
veteran as being killed in action were not found in the U.S. 
Army casualty files or the 1968 unit Morning Reports.  
However, 1969 Morning Reports, which can be used to verify 
daily personnel actions such as wounded in action, killed in 
action, etc., can be ordered from National Archives and 
Record Administration (NARA).  No records were found for the 
3rd Field Hospital for the period from January 1971 to 
January 1972.  Given this unit's mission of providing 
hospitalization for U.S. military forces, "Free World 
Military Forces," and civilian war casualties, it is very 
probable that the veteran saw many patients with serious 
wounds.

Evidence submitted after the November 1996 RO decision 
includes a letter from the NARA to the veteran's 
representative, dated in July 1999, which indicates that NARA 
was unable to locate Operational Reports-Lessons Learned of 
the 1st Medical Battalion, Company A, for April 1968 through 
May 1969.  The veteran also submitted excerpts from a book 
which provide a historical account of the events that took 
place and the lessons learned in the May Offensive in Dai Do.  
In addition, during a hearing held in June 1999, the veteran 
again reported the stressors to which he was exposed in 
service.  Further, he submitted medical records dated from 
1978 to 1997, which indicate that he has been treated for 
numerous medical and psychiatric conditions, to include PTSD.

The Board has considered the evidence and the applicable laws 
and regulations and finds that while new evidence has been 
submitted since the last final rating decision, the new 
evidence is not material and does not serve to reopen the 
claim for service connection for PTSD. The letter from NARA 
indicating that Operational Reports for the veteran's unit 
could not be located is of no significance to the issue at 
hand, specifically, whether PTSD is due to injury (to include 
verified stressors) incurred in service.  In addition, the 
post-service medical records which indicate treatment for 
PTSD are also not material.  The post-service diagnosis of 
PTSD was previously before the RO in 1996.  Evidence 
indicating that the veteran continues to have PTSD, which was 
diagnosed many years after service, has no probative value to 
the issue at hand.  As for the testimony provided during a 
hearing in June 1999, this testimony essentially repeats the 
veteran's assertions regarding the inservice stressors.  The 
assertion as to the stressors which allegedly occurred in 
service was before the RO in 1996.  With regards to the 
historical account of the May Offensive provided by the 
veteran, the Board finds that this evidence is also not 
material.  These excerpts provide general information about 
incidents which occurred in Vietnam during the war; they do 
not provide verification for any of the stressors alleged by 
the veteran.  The Board finds that since the new evidence is 
not probative of the dispositive issue in this case, it is 
not so significant that it must be considered in order to 
fairly decide the claim.  Therefore, the petition to reopen 
the claim for service connection for PTSD must be denied.

II.  TDIU

The Board finds that this is a matter in which the law, as 
opposed to the evidence, is dispositive of the above-
captioned issue.  In order to establish entitlement to TDIU 
benefits, the evidence must show that the veteran is 
precluded, by reason of his service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In this case, there 
are no service connected disabilities.  Therefore, by law, 
entitlement to TDIU benefits cannot be established.  Since 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions through the August 2001 Court order and through 
his private attorney who represented him at that time.  His 
attorney had the opportunity to address any potential failure 
in the duty to assist or provide notice.  Various notices and 
communications from the RO, such as the September 1999 rating 
decision and November 1999 statement of the case, informed 
the veteran of the applicable laws and regulations of 
evidence needed to substantiate his claims.  The veteran has 
not notified VA of any additional medical evidence that 
should be obtained.  He has also had the opportunity to 
testify at a hearing regarding his claims.  He provided 
hearing testimony at a personal hearing in June 1999.  The 
Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  Thus, a remand 
for further technical compliance with the provisions of the 
VCAA is not necessary.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for PTSD, and the 
appeal is denied.

Entitlement to TDIU benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

